DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 28, 2021 in which claims 1-2, 16-19 and 21-24 are presented for examination. Claims 3-15, and 20 have been cancelled.


Specification
The disclosure is objected to because of the following informalities: 
Applicant’s claims 1, 22, and 24 each recite limitations of “an insole” (claim 1), “the insole” (claims 22 and 24), in which Applicant’s Specification discloses in [0058], “The insert member 101 is configured to conform to a shape of the inner surface 104 of the shoe 103, for example, to the shape of the insole of the shoe 103. The insert member 101 is removably positioned adjacent to and directly above the inner surface 104 of the shoe 103. In an embodiment, the insert member 101 is removably positioned adjacent to and directly above the insole of the shoe 103”, which appears to disclose that the insole and the inner surface of the shoe are the same structure.  Applicant’s Specification discloses in [0087], “FIG. 7A exemplarily illustrates an exploded view of an embodiment of the non- slip removable footwear insert 100, showing a hook and loop fastener 701 attached on the lower surface 101b of the non-slip removable footwear insert 100 and the inner surface 104 of the shoe 103. In this fixedly attached on the inner surface 104 of the shoe 103 as exemplarily illustrated in FIG. 7A, for example, using adhesives”, here, the “insole”, appears to be referring to the structure 104 shown in figures 7A and 7B, in which structure 104 appears to be both “the insole” and “the inner surface of the shoe”. Additionally, as disclosed and shown, see the embodiment of figures 7A and 7B, there does not appear to be an additional structure of an insole provided, which further supports that structure 104 appears to be both “the insole” and “the inner surface of the shoe” as disclosed in [0058].
Applicant’s claim 16 recites “wherein the insert member is constructed by knitting non-slip threads with supplementary threads to define a non-slip upper surface and a non-slip lower surface for the insert member”, in which claim 1 recites  “the non-slip material applied on the lower surface of the insert member overlap each other along the entire surface of the foot of the user, wherein the non-slip material applied on the lower surface of the insert member overlaps with a non-slip material applied on an entire inner bottom surface of the footwear”. Here, Applicant’s Specification discloses in [0087], that “FIG. 7A exemplarily illustrates an exploded view of an embodiment of the non- slip removable footwear insert 100, showing a hook and loop fastener 701 attached on the lower surface 101b of the non-slip removable footwear insert 100 and the inner surface 104 of the shoe 103. In this embodiment, the hook and loop fastener 701 is a connector assembly comprising a hook side 701a fixedly attached on the lower surface 101b of the insert member 101 of the non-slip removable footwear insert 100, and a loop side . 
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Claim 22 recites “overlap each other along the entirety of the surface of the foot of the user”, in lines 15-16. This implies that the applicant has claimed the foot. Applicant may obviate this rejection by using the term “adapted to” or “configured to” prior to claiming how a device is connected or attached to a human.   
	
Examiner notes that adding “when the user wears the footwear” to the end of the limitations would be sufficient to overcome the rejection.
All dependent claims fail to remove any 101 issues in the claims from which they depend and are also rejected for the 101 issues in the claims from which they depend.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 16-19 and 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
an entire inner bottom surface of the footwear” (claim 1) and “wherein the non-slip material applied on the lower surface of the insert member is in contact with an entire/with less than entire inner bottom surface of the footwear where the insole rests” (claims 22 and 24). Here, Applicant’s Specification discloses in [0058], “The insert member 101 is configured to conform to a shape of the inner surface 104 of the shoe 103, for example, to the shape of the insole of the shoe 103. The insert member 101 is removably positioned adjacent to and directly above the inner surface 104 of the shoe 103. In an embodiment, the insert member 101 is removably positioned adjacent to and directly above the insole of the shoe 103”, which appears to disclose that the insole and the inner surface of the shoe are the same structure.  Applicant’s Specification discloses in [0087], “FIG. 7A exemplarily illustrates an exploded view of an embodiment of the non- slip removable footwear insert 100, showing a hook and loop fastener 701 attached on the lower surface 101b of the non-slip removable footwear insert 100 and the inner surface 104 of the shoe 103. In this embodiment, the hook and loop fastener 701 is a connector assembly comprising a hook side 701a fixedly attached on the lower surface 101b of the insert member 101 of the non-slip removable footwear insert 100, and a loop side 701b fixedly attached on the inner surface 104 of the shoe 103 as exemplarily illustrated in FIG. 7A, for example, using adhesives”, Applicant’s Specification also discloses in [0088], “FIG. 7B fastened to an inner surface 104 of a shoe 103 via the hook and loop fastener 701”, here, it appears that the “insole” as claimed, appears to be referring to the structure 104 shown in figures 7A and 7B, in which structure 104 appears to be both “the insole” and “the inner surface of the shoe”. Additionally, as disclosed and shown, see the embodiment of figures 7A and 7B, further supports that structure 104 appears to be both “the insole” and “the inner surface of the shoe” as disclosed in [0058]. Therefore, it appears that the claimed “insole” is the same structure as the claimed “inner bottom surface of the footwear” and therefore, there does not appear to be both “an insole” and “the inner surface of the shoe” as claimed. For purposes of examination, Examiner is interpreting the limitations that the claimed “insole” as being  the same structure as the claimed “inner bottom surface of the footwear, as disclosed and shown in Applicant’s figures 7A and 7B. See also the Specification objection above.
Claims 1, 22 and 24 each recite “wherein the three layers of non-slip material”, There is insufficient antecedent basis for the limitation “the three layers” in the claim. While it is clear that in total the non-slip material applied on the entirety of the upper surface of the insert member, the entirety of the lower surface of the insert member, and the entirety inner bottom surface of the footwear, makes up three layers, the limitation of “three layers” has not been previously recited in the claims. 
Claim 16 recites “wherein the insert member is constructed by knitting non-slip threads with supplementary threads to define a non-slip upper surface and a non-slip lower surface for the insert member”, which is indefinite since it is unclear as to how the insert member which is constructed by knitting non-slip threads with supplementary 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Candella (2003/0061739).
Regarding claim 1, Candella teaches, a non-slip removable insert member for a footwear (14 is a removable insert for 10, [0023], [0025], figures 1 and 2), the a non-slip removable insert member comprising: an insert member removably positioned on an inner surface of the footwear (14 is removably positioned on an inner surface of 10, [0023], [0025], figures 1 and 2), the insert member comprising an upper surface and a lower surface (14 comprises an annotated upper surface and an annotated lower surface, [0020], [0025], figures 1 and 2); wherein the upper surface of the insert member is adapted to contact a foot of a user from heel to toe when the user wears the footwear (the annotated upper surface of 14 is adapted to contact a foot of a user from heel to toe when the user wears 10, [0025]); and a non-slip material applied on an entirety of an upper surface of the insert member and an entirety of a lower surface of 
Regarding claim 17, Candella teaches, wherein the non- slip material is applied as one of a continuous strip and a non-continuous strip from the heel section to a toe section on the upper surface of the insert member and the lower surface of the insert member, and wherein the non-slip material applied on the upper surface of the insole of the footwear completely overlaps with the non-slip material applied on the lower surface of the insert member (the non- slip material of exfoliating material of “an abrasive surface” is applied as one of a continuous strip from a heel section to a toe section on the annotated upper surface of 14 and the annotated lower surface of 14, and the non-slip material of the second side of “Velcro” material is applied on the annotated upper surface of the insole (base pad) of 10 completely overlaps with the non-slip material of first side of “Velcro” material applied on the annotated lower surface of 14, annotated figure 2, and figure 1, “the top of each exfoliating pad preferably comprises an abrasive surface that is suitable, for example, for exfoliating the skin on the bottom of a foot. According to one embodiment, the wearer attaches exfoliating pads to each flip-flop base, and places the flip-flops on his or her feet. The walking motion of the wearer in the flip-flops assists in causing the wearer's feet to rub against the abrasive surfaces of the exfoliating pads. Without being bound to any particular theory, it is believed that this motion produces a frictional force that assists in exfoliating the skin on the bottom of the wearer's feet”, [0025], “to assemble the article of the invention, Velcro.RTM.  may be affixed by any acceptable means as would be readily understood (such as, for example, with glue or other adhesive, etc.) to the top surface of the base of each flip-flop.  
Regarding claim 21, Candella teaches, a non-slip removable insert member for a footwear (14 is a removable insert for 10, [0023], [0025], figures 1 and 2), the a non-slip removable insert member comprising: an insert member removably positioned on an inner surface of the footwear (14 is removably positioned on an inner surface of 10, [0023], [0025], figures 1 and 2), the insert member comprising an upper surface and a lower surface (14 comprises an annotated upper surface and an annotated lower surface, [0020], [0025], figures 1 and 2); wherein the upper surface of the insert member is adapted to contact a foot of a user from heel to toe when the user wears the footwear (the annotated upper surface of 14 is adapted to contact a foot of a user from heel to toe when the user wears 10, [0025]), wherein a first layer of non-slip material is applied on the upper surface of the insert member (“the top of each exfoliating pad preferably comprises an abrasive surface that is suitable, for example, for exfoliating the skin on the bottom of a foot… The walking motion of the wearer in the flip-flops assists in causing the wearer's feet to rub against the abrasive surfaces of the exfoliating pads. Without being bound to any particular theory, it is believed that this motion produces a frictional force that assists in exfoliating the skin on the bottom of the wearer's feet”, [0025] “a foot conditioning system comprising an article worn on a foot, with the article 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Candella (2012/0116326) in view of Oakley (4,864,740).
Regarding claim 2, Candella teaches, the insert member (14, figures 1 and 2).
Candella fails to teach, wherein the insert member is configured as a flat sheet having a substantially uniform thickness across an entire surface of the insert member.
Oakley teaches, wherein the insert member is configured as a flat sheet (Oakley, 2 is configured as a flat sheet as shown in figure 1) having a substantially uniform thickness across an entire surface of the insert member (Oakley, “Depending upon the basis weight of composite layer 10, it is desirable that it result in an overall thickness of shoe insole 2 between about 1/10 to about 1/4 inch. Preferably, the overall thickness of insole 2 is 1/8 inch”, Col. 3 ln. 26-30, therefore, 2 has a substantially uniform thickness across an entire surface of 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide insert member of Candella as a flat sheet having a substantially uniform thickness across an entire surface of the insert member as taught Oakley in order to provide the user with an insert that would provide consistent support equally across the users foot.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Candella (2012/0116326) in view of Cherneski (2012/0058316).
Regarding claim 16, Candella teaches, the insert member (14, figures 1 and 2).
Candella fails to teach, wherein the insert member is constructed by knitting non-slip threads with supplementary threads to define a non-slip upper surface and a non-slip lower surface for the insert member.
Cherneski teaches, wherein the insert member is constructed by knitting non-slip threads with supplementary threads to define a non-slip upper surface and a non-slip lower surface for the insert member (1301 is constructed by knitting 1101a and 1102a with 1101b and 1102b respectively to define a non-slip upper surface and a non-slip lower surface for 1301, “Multiple gripping threads 1101a and 1102a and supplementary threads 1101b and 1102b as exemplarily illustrated in FIGS. 11A-11B, FIG. 13B”, [0070], “The first pair 1101 is knitted 906 with the second pair 1102 to form the fabric structure 1301. The first pair 1101 defines the inner surface 1301a of the fabric structure 1301. The second pair 1102 defines the outer surface 1301b of the fabric structure 1301. The first gripping thread 1101a of the first pair 1101 is exposed on the inner surface 1301a of the fabric structure 1301 but not exposed on the outer surface 1301b of the fabric structure 1301. The second gripping thread 1102a of the second pair 1102 is exposed on the outer surface 1301b of the fabric structure 1301 but not exposed on the inner surface 1301a of the fabric structure 1301. The inner surface 1301a defined by the first pair 1101 provides grip between the user contact surface and the fabric structure 1301. The outer surface 1301b defined by the second pair 1102 provides grip 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the insert member of Candella by knitting non-slip threads with supplementary threads to define a non-slip upper surface and a non-slip lower surface for the insert member as taught by Cherneski; in order to provide non-slip characteristics to the upper and lower surfaces of non-slip removable footwear insert for additional security between the user’s foot, the insert and the footwear, additionally by knitting the insert member using non-slip threads and supplementary threads, allows for the insert to “conform to a user's foot”, for greater comfort for the user.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Candella (2012/0116326) in view of Baker (2011/0209360).
Regarding claim 18, Candella teaches, wherein the non-slip material is applied by one or more of heat-gluing or pressure gluing or sewing or heat-sealing or heat pressing or spraying or pouring or painting or screen printing or attaching the non-slip material to the lower surface of the insert member, and the upper surface of the insole of the footwear (“to assemble the article of the invention, Velcro.RTM.  may be affixed by any acceptable means as would be readily understood (such as, for example, with glue or other adhesive, etc.) to the top surface of the base of each flip-flop.  Velcro.RTM.  is also affixed (with glue or other adhesive, etc.) to the bottom of each attachment pad”, [0021], therefore, the non-slip material of the first side of “Velcro” material and the second side of “Velcro” material is applied attaching the non-slip 
While Candella discloses in [0025] “the top of each exfoliating pad preferably comprises an abrasive surface that is suitable, for example, for exfoliating the skin on the bottom of a foot”, in which there appears to be stitching at top surface of 14, Candella fails to teach, wherein the non-slip material is applied by one or more of heat-gluing or pressure gluing or sewing or heat-sealing or heat pressing or spraying or pouring or painting or screen printing or attaching the non-slip material to the upper surface of the insert member.
Baker teaches, wherein the material is applied by one or more of heat-gluing or pressure gluing or sewing or heat-sealing or heat pressing or spraying or pouring or painting or screen printing or attaching the non-slip material to the upper surface of the insert member (“Referring again to FIGS. 3-11, insole 104 may include an insole liner 304 that helps to provide extra cushioning for a wearer's foot. In some embodiments, insole liner 304 may include additional properties that may be desirable for a footwear insert…Insole liner 304 may include an upper side and a lower side. Lower side of insole liner 304 is disposed along an upper surface of cushioning layer 302. Upper side of insole liner 304 is disposed closest to a wearer's foot”, [0076], “Another embodiment provides a method for manufacturing an insole, such as the multi-layered insole 104 shown in FIGS. 2-4. The individual layers of the insole 104 may be separately formed and assembled together as shown in the exploded view of FIG. 4.  The layers may be attached to each other, for example, by stitching or by an adhesive, [0077], therefore, 304 which is a material that “may include additional properties that may be desirable for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the non-slip material of exfoliating material comprising an “abrasive surface” to the upper surface of the insert 14 of Candella using stitching or adhesive as taught by Baker; in order to provide a secure attachment between the non-slip material and the upper surface of the insert.
Regarding claim 19, Candella teaches, wherein the non-slip material is a patch attached to the upper surface of the insert member, the lower surface of the insert member and the upper surface of the insole of the footwear (“to assemble the article of the invention, Velcro.RTM.  may be affixed by any acceptable means as would be readily understood (such as, for example, with glue or other adhesive, etc.) to the top surface of the base of each flip-flop.  Velcro.RTM.  is also affixed (with glue or other adhesive, etc.) to the bottom of each attachment pad”, [0021], therefore, the non-slip material of the first side of “Velcro” material and the second side of “Velcro” material is a patch attached to the annotated lower surface of 14 and the annotated upper surface of the insole of 10).
While Candella discloses in [0025] “the top of each exfoliating pad preferably comprises an abrasive surface that is suitable, for example, for exfoliating the skin on the bottom of a foot”, in which there appears to be stitching on the top surface of 14, thereby disclosing that the exfoliating material of “an abrasive surface” is patch.
Candella fails to teach, wherein the non-slip material is a patch attached to the upper surface of the insert member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patch of the non-slip material of exfoliating material comprising an “abrasive surface” of Candella as being attached to the upper surface of the insert as taught by Baker; in order to provide a secure attachment between the non-slip material and the upper surface of the insert.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (4,316,333) in view of Polifroni (2003/0061739).

Rothschild fails to teach, wherein the upper surface of the insert member is adapted to contact a foot of a user from heel to toe when the user wears the footwear; a non-slip material applied on less than an entirety of the upper surface, wherein the non-slip material applied on less than the entirety of the upper surface of the insert member is in contact with less than the entirety of the lower surface of a foot of a user from heel to toe when the user wears the footwear, wherein the non-slip material applied on less than the entirety of the upper surface of the insert member, less than the entirety of the lower surface of the insert member, and less than the entirety of the inner bottom surface of the footwear provides simultaneous gripping contact between the upper surface of the insert member and the foot of the user, and between the lower surface of the insert member and the inner bottom surface of the footwear, and wherein the three layers of non-slip material applied on less than the entirety of the upper surface of the insert member, less than the entirety of the lower surface of the insert member, and less than the entirety of the inner bottom surface of the footwear are coincident with each other along less than the entire foot of the user from the heel to the toe.
Polifroni, a non-slip removable insert, Abstract, [0029], teaches, wherein the upper surface of the insert member is adapted to contact a foot of a user from heel to toe when the user wears the footwear (“The device 10 is of molded, rigid or semi-rigid plastic material which is shaped to follow the contours of the sole of a user's foot, and to be placed in footwear with the lower surface 12 facing downwardly and the upper surface 14 facing upwardly. The arch support device may be full length, corresponding 
the first area 25 lying in the heel region so that it will be positioned under 
a wearer's heel, and the second area 26 extending from the toe region towards 
the arch region 1”, [0021], “The textured area or areas may be provided on only one or both surfaces of the arch support device, and may extend over only part of the respective surface, as in FIGS. 1 and 3”, [0025], therefore, 48 and 49 is applied on less than an entirety of 50, Examiner notes: as disclosed 48 and 49 are provided on 50 “in areas corresponding to the frosted areas 25 and 26”, [0027], see figure 3), wherein the non-slip material applied on less than an entirety of the upper surface of the insert member is in contact with less than the entirety lower surface of the foot of the user from the heel to the toe when the user wears the footwear (with 48 and 49 provided on 50 “in areas corresponding to the frosted areas 25 and 26”, [0027], as shown in figure 3, “The textured area or areas on the upper surface will contact the sole of the wearer's foot, and therefore tend to resist slipping of the foot relative to the arch support device”, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper surface of the insert member of Rothschild, with a non-slip material on less than the entirety of the upper surface as taught by Polifroni; in order to provide the user with an upper surface of the 
The combined reference teach, wherein the non-slip material applied on less than the entirety of the upper surface of the insert member, less than the entirety of the lower surface of the insert member, and less than the entirety of the inner bottom surface of the footwear provides simultaneous gripping contact between the upper surface of the insert member and the foot of the user, and between the lower surface of the insert member and the inner bottom surface of the footwear (the non-slip material 48 and 49 of Polifroni applied on less than the entirety of the annotated upper surface of 12 of Rothschild (as combined above), 18 of Rothschild applied on less than the entirety of the annotated lower surface of 12 of Rothschild, and 20 applied on less than the entirety of the inner bottom surface of 8 of Rothschild provides simultaneous gripping contact between the annotated upper surface of 12 of Rothschild and the foot of the user, and between the annotated lower surface of 12 of Rothschild and the inner bottom surface of 8 of Rothschild), and wherein the three layers of non-slip material applied on less than the entirety of the upper surface of the insert member, less than the entirety of the lower surface of the insert member, and less than the entirety of the inner bottom surface of the footwear are coincident with each other along less than the entirety foot of the user from the heel to the toe (the three layers of non-slip material,  48 and 49 of Polifroni applied on less than the entirety of the annotated upper surface of 12 of .

















    PNG
    media_image1.png
    387
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    723
    678
    media_image2.png
    Greyscale


Response to Arguments

Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Response to rejections Applicant submits that the amended claims reciting a non-slip material on a top surface of an insert member of a footwear, on a bottom surface of the insert member of the footwear, and on a chassis of the footwear (i.e., a top surface of an insole of the footwear on which the insert member rests inside the footwear) overcome all rejections in the final office action.”, Examiner respectfully disagrees. 
Here, with regards to claims 1, 21, and 22, the insert member of Candella does disclose and teach the claims as amended. The non-slip material on the upper surface of 14, on the bottom surface of 14 and on the top surface of the footwear are shown and disclosed as being applied on the entirety of the respective surfaces (the upper surface of 14, on the bottom surface of 14 and on the top surface of the footwear), see Office Action above.
With regards to claim 24 the insert member of Rothschild in view of Polifroni as combined discloses and teaches the claims as amended. The non-slip material on the upper surface of 10 of Rothschild, on the bottom surface of 10 of Rothschild, as combined as taught by Polifroni and on the top surface of the footwear of Rothschild are shown and disclosed as being applied on less than the entirety of the respective surfaces (the upper surface of 10 of Rothschild, on the bottom surface of 10 of .
Examiner further notes that Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732